Citation Nr: 0001021	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-19 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



REMAND

The appellant served on active duty from March 1943 to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied the claims for service connection 
for post traumatic stress disorder and increased evaluation 
of service-connected degenerative disc disease of the lumbar 
spine.

A review of the record shows that VARO considered in its 
February 1998 decision Mobile VA outpatient treatment records 
dated October 1996 to October 1997, and VA orthopedic and 
psychiatric examination reports dated January 1998.  These 
records are not included in the claims folder, therefore, 
remand for the purposes of obtaining these records and 
associating the records with the claims folder is necessary 
to ensure full compliance with due process requirements.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

VARO should obtain and associate with the 
claims folder Mobile VA outpatient 
treatment records dated October 1996 to 
October 1997, and VA orthopedic and 
psychiatric examination reports dated 
January 1998.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



